PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/665,931
Filing Date: 1 Aug 2017
Appellant(s): Leandro Arechederra, III	



__________________
Leandro Arechederra, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2021.

(2) Response to Argument
Appellant argued:  In first ground of rejection, Shashoua does not teach first and second NDGAW are at an ultrasonic frequency of greater than 20 kHz.  
Examiner disagreed:  In the same field of arts, the combination of Shashoua and Lamel  would show that a non-dispersive guided acoustic wave (NDGAW) can be used as telemetry system for oil wells with an ultrasonic signal telemetry, which have a frequency of greater than 20 kHz, because ultrasonic or ultrasound signal frequency is any frequencies beyond human hearing, as Examiner recited in Final rejection, and further cited here the education link indicated that ultrasonic frequency is greater than 20 kHz.  
http://hyperphysics.phy-astr.gsu.edu/hbase/Sound/usound.html
Ultrasonic Sound
The term "ultrasonic" applied to sound refers to anything above the frequencies of audible sound, and nominally includes anything over 20,000 Hz. Frequencies used for medical diagnostic ultrasound scans extend to 10 MHz and beyond.
Sounds in the range 20-100kHz are commonly used for communication and navigation by bats, dolphins, and some other species. Much higher frequencies, in the range 1-20 MHz, are used for medical ultrasound. Such sounds are produced by ultrasonic transducers. A wide variety of medical diagnostic applications use both the echo time and the Doppler shift of the reflected sounds to measure the distance to internal organs and structures and the speed of movement of those structures. Typical is the echocardiogram, in which a moving image of the heart's action is produced in video form with false colors to indicate the speed and direction of blood flow and heart valve movements. Ultrasound imaging near the surface of the body is capable of resolutions less than a millimeter. The resolution decreases with the depth of penetration since lower frequencies must be used (the attenuation of the waves in tissue goes up with increasing frequency.) The use of longer wavelengths implies lower resolution since the maximum resolution of any imaging process is proportional to the wavelength of the imaging wave.

Appellant argued:  The combination of Shashoua, Lamel and Breon fails to teach NDGAWs that use both torsional acoustic wave modes and longitudinal wave modes in the transmission data. 
Examiner disagreed:  as recited in Final rejection, Shashoua teaches telemetry system  with ultrasonic signal (greater than 20 kHz), Lamel teaches telemetry system for oil wells with non-dispersive guided acoustic wave (NDGAW) and Breon teaches the guided wave operations in waveguides of signals through structures having complex or simple geometries. Plates, pipes, tubes, and rail are applications, with a combination of guided waves of any mode types, including longitudinal modes and torsional modes, as claimed by Appellant.  With the combination of the analogous invention arts, it would have been obvious to one ordinary skills in the art to be able to recognize that the telemetry system for oil pipe, includes an ultrasonic non-dispersive guided wave with the implementable of torsional mode and longitudinal mode. 

Appellant argued:  Per claim 5, the combination of Shashoua and Breon is erroneous to disclose at least a portion of the first reflected wave with the second electro-acoustic receiver, the reflected wave has a different mode than the first acoustic wave.

Examiner disagreed: As recited in Final rejection, Breon further teaches the waveguided is reflected off the waveguide structures, such as, wall, plates, rails, beams and rods structured within the tubes.  That, when transmitted waveguided signal, the waveguided signal would reflect off a first reflection point (e.g. wall or rail) that proximity to second receiver (e.g. second relay node 126; a transceiver and the electro-acoustic receiver is the acoustic receiver which receives sound) and the reflected signal is changed to different phase or angle signal (e.g. mode) because reflected signal would not be the same original transmitted signal or the first acoustic wave transmitted from the first transmitter. Thus, it would have been obvious to one ordinary skills in the art to recognize that when portion of first acoustic wave reflected off the wall, it converted to different mode (e.g. phase or angle) and the reflected signal received by a second receiver proximity to the reflected acoustic wave signal.  
Furthermore, claim 5 merely claimed: “the first acoustic wave includes converting at least a portion of the first acoustic wave to a first reflected acoustic wave responsive to reflection of the first acoustic wave at the first reflection point, wherein the first reflected wave has a different mode than the first acoustic wave, and further wherein the receiving the first acoustic wave includes receiving at least a portion of the first reflected acoustic wave with the second electro-acoustic receiver.”  Nowhere in the claim specifically discloses the different mode type. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SON M TANG/Examiner, Art Unit 2685                                                                                                                                                                                                        
Conferees:
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685                                    

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                                                                                                                                                                            



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.